Citation Nr: 1140763	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  03-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability.

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include psychotic disorder.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for a skin disability (which it characterized as psoriasis).  The RO also reopened the Veteran's previously denied claim of service connection for a right shoulder disability and denied this claim on the merits.  The RO further denied the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include psychotic disorder (which it characterized as a mental disorder).  

In September 2004 and in January 2007, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center in Washington, D.C, for additional development.  Although the Board initially characterized the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include psychotic disorder, as a claim to reopen in its January 2007 remand, the Board subsequently concluded in its July 2009 remand that this claim was an original claim for service connection.  In July 2009, the Board reopened the Veteran's previously denied service connection claim for a right shoulder disability and remanded this claim to the RO for additional development.  In January 2011, the Board remanded this appeal for the scheduling of a videoconference Board hearing.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claims are as stated on the title page of this decision.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a skin disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A videoconference Board hearing was held at the RO in August 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issue of entitlement to service connection for a back disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This claim previously was referred to the AOJ by the Board in its January 2011 remand.  It is not clear from a review of the claims file whether the AOJ has taken any action on this claim.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  In a July 1987 rating decision, the RO denied the Veteran's request to reopen a previously denied claim of service connection for a skin disability and the Veteran did not appeal.

2.  The evidence submitted since the July 1987 rating decision is either duplicative or cumulative of previously considered evidence and it is not so significant that it must be considered in order to decide fairly the merits of the claim of service connection for a skin disability.

3.  The competent evidence shows that the Veteran's current acquired psychiatric disability other than PTSD, to include psychotic disorder, manifested first several decades after active service and is not related to active service.

4.  The competent evidence shows that the Veteran's right shoulder disability existed prior to service and was not aggravated by service.


CONCLUSIONS OF LAW

1.  The July 1987 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence received since the July 1987 RO decision in support of the claim of service connection for a skin disability is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2000); 38 C.F.R. § 3.156 (2001).

3.  An acquired psychiatric disability other than PTSD, to include psychotic disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February 2002, July 2002, December 2004, and October 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  All of the VCAA notice letters issued to the Veteran and his service representative in this appeal also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a skin disability, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's previously denied claim of service connection for a skin disability.  The evidence also does not support granting service connection for either an acquired psychiatric disability other than PTSD, to include psychotic disorder, or for a right shoulder disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the December 2004 and October 2007 VCAA notice letters and in separate September 2006 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2002 VCAA notice letter was issued prior to the current appealed rating decision issued in May 2002; thus, this notice was timely.  Because the appellant's claims for service connection are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has contended that he was treated at the VA Medical Centers (MCs) in Dallas, Texas, and in Seattle, Washington, for his claimed disabilities.  In response to requests from the RO sent to these facilities for the Veteran's records, these VAMC's informed the RO in separate March 2010 correspondence that no records were available.

The Veteran also has been provided with VA examinations in 2009 and in 2010 which addressed the contended causal relationships between an acquired psychiatric disability and a right shoulder disability, and his military service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  In the examination reports, the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c) (4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because new and material evidence has not been received to reopen the Veteran's claim of service connection for a skin disability, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for a skin disability.  He specifically contends that he has submitted evidence (service treatment records) demonstrating in-service treatment for a skin disability which was not part of the record previously, entitling him to reopen this claim.

In July 1987, the RO denied the Veteran's request to reopen a previously denied claim of service connection for a skin disability (which it characterized as psoriasis).  The RO noted that this claim had been denied originally in October 1954.  The RO also noted that the only new evidence submitted by the Veteran consisted of copies of certain of his service treatment records.  Thus, the claim was not reopened.  The Veteran timely disagreed with this decision in September 1987 but did not perfect a timely appeal after the RO promulgated a Statement of the Case on this issue in October 1987.  Thus, the July 1987 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within 1 year of the July 1987 rating decision (i.e., by July 1988) such that this decision is rendered non-final for VA purposes.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that, when statements are received within 1 year of rating decision, Board's inquiry not limited to whether statements constitute notices of disagreement but whether statements include submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The claim of entitlement to service connection for a skin disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen this claim in statements on a VA Form 21-526 which was received by the RO on in June 2001.  New and material evidence is defined by regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amended version of 38 C.F.R. § 3.156(a), however, is applicable only to claims filed on or after August 29, 2001.  Because the Veteran filed this application to reopen his claim of service connection for a skin disability in June 2001, the earlier version of 38 C.F.R. § 3.156(a) is applicable to this claim.  

As relevant to this appeal, new and material evidence means evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) (holding that "Justus does not require the Secretary to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the amended version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, the version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, is applicable to the Veteran's request to reopen the previously denied service connection claim for residuals of a back injury.  The pre-August 2001 version of § 3.156(a) does not include the language "raises a reasonable possibility of substantiating the claim" which was, according to the Court, to "enable" reopening of a previously denied claim that the Court analyzed in Shade.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's appeal.  

With respect to the Veteran's application to reopen the previously denied claim of service connection for a skin disability, new evidence submitted since the July 1987 RO decision consists of voluminous additional VA outpatient treatment records and multiple lay statements from the Veteran (including hand- annotated copies of his service treatment records and VA outpatient treatment records).  Specifically, the Veteran has submitted duplicative copies of his service treatment records and VA outpatient treatment records repeatedly in support of his request to reopen the previously denied claim, annotating most of these records with statements to the effect that some or all of these documents are "forged" or otherwise falsified by unknown persons in the U.S. Marine Corps, the U.S. Navy, or at VA facilities (including at the Board).  He also has asserted in annotations to these documents that both his in-service and post-service treating physicians lied about his physical condition during and after active service.  

But there is no evidence whatsoever to support the Veteran's assertions that any Department of Defense (DoD) or VA employee has forged, falsified, or otherwise altered any of the evidence of record.  There also is no evidence to support the Veteran's assertions that any of his treating physicians during or after active service did not accurately report the physical findings when he was examined.  The Veteran has presented no cogent argument supporting his belief that some or all of the evidence obtained or submitted in support of his request to reopen the previously denied claim of service connection for a skin disability was forged or otherwise falsified.  

The Veteran also has asserted in lay statements submitted since July 1987 that he participated in various secret or classified missions for the U.S. Navy and/or the Central Intelligence Agency (CIA) during World War II.  He also has provided no support for his assertions that he participated in secret or classified missions during or after his one period of verified active service between June 1952 and March 1954.  The Board observes that, given the Veteran's birth date, he would have been age 15 at the end of World War II in 1945 and it is unlikely he would have participated in secret or classified missions as a teenager.  The CIA was not founded until after World War II ended in 1945 so it is not clear how the Veteran could have participated in secret or classified missions for the CIA during World War II itself.  Having reviewed the Veteran's newly submitted lay statements in detail, the Board finds that all of his arguments concerning alleged forgery, fraud, or falsification with respect to any of the evidence of record, his alleged participation in secret or classified missions during World War II are without merit.  The Board also finds that such arguments clearly do not constitute new and material evidence for the purpose of reopening the previously denied service connection claim for a skin disability.

Other than the annotated in-service and VA documents discussed above, the Veteran's newly submitted VA outpatient treatment records show continuing treatment for a variety of skin disabilities, to include psoriasis, since his service separation.  A January 1992 VA outpatient treatment record shows that the Veteran complained of a rash on his scalp, eyebrows, elbows, and knees; physical examination showed a scaly rash on the scalp, elbows, and knees and the diagnosis was psoriasis.  In March 1992, the Veteran complained of a psoriatic infection on his penis.  Physical examination showed his foreskin was inflamed, an irritation at the glans, and purulent material.  The Veteran also reported experiencing an occasional psoriatic lesion on his penis.  The diagnoses included psoriasis.  In March 1994, the Veteran complained of patchy, pruritic rash on the lower extremities.  A history of psoriasis was noted.  Physical examination showed patchy, erythematous rash on the lower extremities.  The impression was dermatitis.  Following subsequent VA outpatient treatment in July 1994, the impressions included seborrhic dermatitis.

On VA examination in January 2009, the Veteran complained of a skin condition since service.  He reported that "he itches all over, in the scalp, on the arms, back, and legs."  He also reported that he did not see a physician for treatment of his skin condition.  He used aloe vera lotion approximately once a week to treat his skin condition.  He reported flare-ups of his skin condition twice a month throughout the year.  He restricted his bathing to once or twice a month.  He stated that his skin condition "does not seem to vary according to exposure to the sun."  There had been no progression and no systemic symptoms due to his skin condition.  He also denied any skin cancers.  Physical examination showed mild scaling and erythema between the eyebrows and on either side of the nose and in the ears, no scalp lesions, seborrheic keratoses on the right cheek and left thigh, extensive fine scaling and excoriation marks involving the whole lateral thigh and lateral legs and upper arms laterally, mild lichenification of the right thigh, and no evidence of alopecia beyond male pattern hair loss.  The VA examiner stated that this examination showed no evidence of psoriatic lesions but the Veteran had severe dry skin "and makes it worse by not using moisture barriers."  This examiner also stated that the Veteran's severe dry skin involved 20 percent of the total skin but none of the exposed areas of the skin.  The Veteran's seborrhea involved 5 percent of the exposed skin and 1 percent of the total skin.  The diagnoses were xerosis with secondary itching and seborrheic dermatitis of the face.

In a February 2009 addendum to the January 2009 VA examination report, the VA examiner who saw the Veteran in January 2009 stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He noted that claims file review showed VA clinical records only going back "for a few visits over the past eight years."  A review of the Veteran's service treatment records showed that a skin lesion on his chest was noted at his induction examination.  This VA examiner stated that the Veteran's service treatment records "describe[d] seborrheic dermatitis involving the face, ears, and scalp.  He was also noted to have a few papulosquamous lesions on the chest.  These were said to be due to psoriasis."  This examiner also stated that "there was no mention of skin lesions" at the Veteran's separation physical examination and "no reports of clinic visits for treatment of a skin condition found in the claims folder records."  He concluded that no change was warranted in the January 2009 diagnoses.

The Veteran testified at his August 2011 Board hearing that he experienced breakouts of a skin disability in his hair and on his legs.  He also submitted a duplicate copy of a "Sick Call Treatment Record" showing in-service treatment for psoriasis in April 1953.

The evidence of record in July 1987 showed that the Veteran's psoriasis had been noted at his entry on to active service and he had been treated for psoriasis during service.  The evidence of record in July 1987 included the "Sick Call Treatment Record" showing in-service treatment for psoriasis in April 1953.  The evidence of record in July 1987 also indicated that no psoriasis was shown at the Veteran's separation physical examination; thus, his psoriasis appeared to be acute, transitory, and resolved with in-service treatment.  There was no competent evidence linking a skin disability to active service or any incident of service, to include his in-service treatment for psoriasis.  There was also no competent evidence demonstrating that the Veteran's psoriasis, which existed prior to service, had been aggravated by service.  

The additional evidence received since the July 1987 rating decision does not contradict the prior findings regarding the Veteran's psoriasis and the absence of any competent evidence demonstrating in-service aggravation of this pre-service disability.  The additional evidence (VA outpatient treatment records and examination reports) merely confirms that the Veteran has been evaluated and treated for a variety of skin problems after service separation, including psoriasis.  It also shows that the Veteran continues to report a history of psoriasis and to dispute the prior determinations that psoriasis existed prior to service and was not aggravated by service or otherwise is related to service.  The Veteran's assertions regarding his skin disability also are duplicative as they were of record at the time of the prior final denial of the claim for service connection for a skin disability.  And, as discussed above, the Veteran's recent assertions regarding forgery or falsification of evidence in the claims file and his assertions regarding participation in secret or classified missions during World War II, although new, are meritless.

The Board finds that the additional evidence submitted since the prior final decision is cumulative or redundant of evidence previously considered by the RO in the July 1987 rating decision.  The additional evidence does not show that the Veteran's psoriasis, which existed prior to service, was aggravated by service or otherwise is related to service.  Therefore, the Board finds that the newly submitted evidence, by itself or in connection with the evidence previously assembled, is not so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  Accordingly, the claim of service connection for psoriasis is not reopened.

As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the decision remains final, and the appeal is denied. 

Service Connection Claims

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include psychotic disorder, and a right shoulder disability during active service.  He has contended that both of these disabilities existed prior to service and were aggravated by service or, in the alternative, he incurred an acquired psychiatric disability and injured his right shoulder during service.  He also contends that both his current acquired psychiatric disability and his right shoulder disability are related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Acquired Psychiatric Disorder 

The Veteran has asserted that he was discharged from active service because he was found to be "crazy" and contended that he experienced an acquired psychiatric disability prior to his verified period of active service between June 1952 and March 1954, allegedly while on classified or secret missions for the CIA, and this disability was aggravated by service.  Despite the Veteran's assertions to the contrary, his service treatment records from his period of verified active service between June 1952 and March 1954 show that his psychiatric system was normal on clinical evaluation at his enlistment physical examination in June 1952.  The Veteran also denied any relevant pre-service medical history.  Thus, the Board finds that an acquired psychiatric disability was not noted at service entrance in June 1952.  

The competent evidence (in this case, the Veteran's service treatment records from his only period of verified active service between June 1952 and March 1954) does not clearly and unmistakably indicate that an acquired psychiatric disability existed prior to service and was not noted at the Veteran's service entrance in June 1952.  As noted above, the Veteran has asserted that he participated in secret or classified missions during World War II, prior to his verified period of active service between June 1952 and March 1954, and allegedly incurred an acquired psychiatric disability during such service.  However, as discussed above, the Veteran's assertions of prior active service in World War II, including participation in secret or classified missions lack credibility.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).

Further, in December 1953, a Physical Evaluation Board was recommended due to the Veteran's psoriasis which existed prior to service.  The Veteran was hospitalized at the U.S. Naval Hospital in Oakland, California, later in December 1953 for treatment of psoriasis.  His psoriasis "improved sufficiently so that no further hospitalization was indicated" for dermatology.  It was noted that the Veteran's "symptoms were far too severe to be accounted for by the rather mild psoriasis."  A psychiatric consultation was obtained which indicated that the Veteran "was poorly motivated for service [and] had a longstanding history of a borderline adjustment in society."  The Veteran was transferred to the psychiatric service at the naval hospital.  

On admission to the naval hospital's psychiatric service in December 1953, the Veteran was "mildly petulant and hostile during the beginning of the interview but later became somewhat ingratiating and more cooperative."  No psychotic thought or behavior was revealed.  Psychological testing showed "a pronounced character disorder but no evidence of any psychotic behavior."  He was treated with individual and group psychotherapy but "made little improvement and continued to express a lack of motivation for military service.  He felt that the difficulties he presented were with the Navy and therefore could only be aided by his separation.  His low tolerance to frustration and passive aggressive attitudes have continued."  The diagnosis was chronic severe passive aggressive reaction "by reason of Concurrent (manifested by longstanding history of mildly antisocial behavior, passive aggressive attitudes, lack of motivation for service, immature emotional attitudes)."  This diagnosis existed prior to service and was not due to misconduct.  

A Medical Survey Board recommended that the Veteran be discharged in February 1954 due to chronic severe passive aggressive reaction.  The Veteran's psychiatric system again was normal on clinical evaluation at his separation physical examination in February 1954.  The immediate post-service evidence shows that, on VA examination in August 1954, approximately 5 months after the Veteran's service separation in March 1954, his nervous system was normal clinically and no relevant complaints were noted.  

An in-service examiner concluded in December 1953 that chronic severe passive aggressive reaction existed prior to the Veteran's entry on to active service.  The basis for this finding is not clear from a review of the competent evidence dated before and during the Veteran's active service.  As noted elsewhere, no relevant pre-service history was reported by the Veteran at his enlistment physical examination in June 1952.  Nor are there any records dated prior to the Veteran's verified period of active service between June 1952 and March 1954 which show any pre-service complaints of or treatment for an acquired psychiatric disability.  Because an acquired psychiatric disability was not noted at the Veteran's service entrance in June 1952, and because there is no clear and unmistakable (obvious or manifest) evidence that this disability existed prior to his entry on to active service, the Board finds that the Veteran was of sound condition at service entrance.  See Crowe v. Brown, 7 Vet. App. 238 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Veteran also is not entitled to service connection on a direct basis for an acquired psychiatric disability other than PTSD, to include psychotic disorder.  In addition to the evidence discussed above, on VA examination in March 2009, no complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that there was relatively little regarding treatment for a mental disorder in the claims file and was "replete with documents handwritten by the Veteran and documents from the VA on which the Veteran has made copious notes.  These notes exhibit a rambling, nonsensical quality.  Repeatedly the Veteran writes that various documents have been forged and in fact seems to be making claims that just about all of his military documentation has been forged."  The Veteran repeated these assertions to the VA examiner which "suggest a paranoid and possibly delusional quality."  The VA examiner found no mental health records in the claims file dated after the Veteran's discharge from active service.  He also reviewed the in-service hospitalization record where the Veteran was diagnosed as having chronic severe passive aggressive reaction.  This examiner concluded that there was no history of psychiatric treatment in the Veteran's claims file other than this hospitalization report written just prior to the end of the Veteran's active service.

Mental status examination of the Veteran in March 2009 showed the Veteran was psychotic and hypomanic to manic, rambling, loose, and tangential speech, and a significant lack of goal directedness.  The VA examiner stated that it was extremely difficult to follow the Veteran and he seemed to be unable to organize his thoughts effectively.  His presentation was highly suggestive of the presence of paranoid delusions as well as a history of auditory and visual hallucinations.  The Veteran had "a strong obsessive compulsive quality" and the VA examiner concluded that "the content of [the Veteran's] information provided may or may not be accurate and valid."  The Veteran reported significant paranoid and grandiose delusions and a reported history of auditory and visual hallucinations.  The Veteran reported seeing "visions of Christ in windows."  He also reported a woman followed him and his wife around and this woman "smells like lilac but they cannot see her."  He also had extremely limited psychological insight.  He reported a history of suicidal ideation but no particular plan or intent.  

The VA examiner concluded that, due to the Veteran's psychotic and hypomanic presentation, not all mental status examination testing could be completed (serial 7s, assessment of short-term memory).  This examiner also stated that the Veteran's military history "was very difficult to follow" because he asserted that he was in the Army, Navy, and Marine Corps beginning at age 13, service in World War II on the ship that dropped off the atomic bombs that were dropped on Hiroshima and Nagasaki, Japan, recruitment after to deliver secret missiles up to Alaska, and that he was drummed out of the military based on forged documents.  He reported further that "he was a on a ship that the North Koreans stole and removed all of the guns and made it into a spy ship."  

The VA examiner also stated that he could not get an accurate assessment of the Veteran's occupational history because "[h]is speech was very rambling and difficult to follow."  The Veteran's social history included being married for 50 years and having 4 children.  The VA examiner concluded that the Veteran "exhibits severe occupational and social impairment," diagnosed psychotic disorder not otherwise specified, and assigned a Global Assessment of Functioning (GAF) score of 35, indicating some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  

Following mental status evaluation of the Veteran in March 2009, the VA examiner stated that "with only one opportunity to meet with this Veteran and no information regarding his mental health history beyond a document that was completed over 50 years ago, I am not able to provide a very specific diagnosis at this time."  The Veteran entertained various diagnoses to include paranoid schizophrenia, schizoaffective disorder, or possibly bipolar disorder with psychotic features, and noted that while the document containing the Veteran's in-service diagnosis of passive aggressive reaction also "repeatedly indicates that the Veteran was showing no psychotic thought processes nor behavior," at the current time, the element of psychosis is a central component in the Veteran's mental illness."  The VA examiner concluded that, with the limited information available, there was no documentation linking the Veteran's current diagnosis of psychosis to the in-service diagnosis of passive aggressive reaction.  He opined that it was not as least as likely as not (less than 50 percent probability) that the Veteran's current mental illness was related to active service.  

The Veteran testified at his August 2011 Board hearing that he "always had a bad temper" including during active service.  The Veteran also testified that his current symptoms including seeing things that were not there, anxiety attacks, and problems with anger.  He testified further that he had been on active service in World War II from age 13 to age 16 until the Federal Bureau of Investigation told him he had go back to trade school.  

The Board acknowledges the Veteran's assertions that his currently diagnosed acquired psychiatric disability is related to active service, but the competent evidence does not support these assertions, showing instead that the Veteran was hospitalized in December 1953 for treatment of severe chronic passive aggressive reaction.  It appears that this problem was resolved with in-service treatment as the Veteran's psychiatric system was normal clinically at his separation physical examination in February 1954; this is confirmed by the Veteran's report to the in-service examiner in December 1953 that his in-service problems "could only be aided by his separation" from service.  

It is significant that, on VA examination in August 1954, just 5 months after his service discharge in March 1954, no relevant history or complaints of an acquired psychiatric disability (to include his in-service hospitalization for passive aggressive reaction) were reported and the Veteran's nervous system was normal clinically.  Despite the Veteran's repeated submission of voluminous annotated copies of his service treatment records and post-service VA treatment records, it appears that, following his service discharge in March 1954, he first was treated for an acquired psychiatric disability when he was seen on VA examination in March 2009, or 55 years later.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (holding that VA did not err in denying service connection when a claimant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition).  

This finding of no post-service psychiatric treatment for 55 years since service separation is confirmed by the VA examiner's conclusion in the March 2009 VA examination report that there was a "dearth" of information in the Veteran's claims file regarding any post-service treatment for psychiatric problems.  This VA examiner also determined that, because no psychotic thoughts were noted when the Veteran was hospitalized in December 1953 during service for treatment of passive aggressive reaction, and because there was a lack of documentation linking the Veteran's in-service psychiatric diagnosis to his current psychiatric diagnosis, it was less likely than not that the Veteran's current mental illness was related to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his current acquired psychiatric disability other than PTSD, to include psychotic disorder, to active service or any incident of service.  Thus, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include psychotic disorder, is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Shoulder

The Veteran has asserted that he injured his right shoulder during active service when his in-service duties involved "throwing sea bags" which weighed between 100-150 pounds per bag.  He also testified before the Board in August 2011 that his right shoulder disability existed prior to service and was aggravated by service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  

The Veteran's service treatment records show that his upper extremities were normal clinically at his enlistment physical examination in June 1952.  He denied any relevant pre-service history.  A review of a "Sick Call Treatment Record" shows that the Veteran complained of pain in the left shoulder in April 1953.  In June 1953, it was noted that the "location of pain seems to vary somewhat from visit to visit."  At the Veteran's separation physical examination in February 1954, clinical evaluation noted "pain on raising arm above head, no limitation of motion."  This was not considered disabling.  There is no indication on the Veteran's separation physical examination which arm produced pain when lifted above his head, however.  

There is clear and unmistakable evidence that the Veteran's right shoulder existed prior to service.  In a March 1953 letter included in the claims file, John E. Stewart, M.D., stated that he had seen the Veteran in March 1952 for complaints of pain in the back of his right shoulder since an injury during "the latter part of December 1952."  (This appears to be a typographical error as the Veteran could not have been treated for right shoulder pain in March 1952 if his initial right shoulder injury had not occurred until December 1952, or approximately 9 months later.)  Physical examination showed an area of trigger point tenderness in the region of the origin of the rhomboid muscle just to the right of the 6th or 7th dorsal spine.  X-rays of the right shoulder were within normal limits.  The Veteran was treated with an injection of Novocain in to the area of tenderness.  Dr. Stewart stated that he had seen the Veteran for a second time in March 1952 when the site of the Novocain injection had been asymptomatic although the Veteran also had some tenderness in the region of the levator scapular muscle insertion on the right.  Dr. Stewart opined that the Veteran had mild fasciitis of the scapular muscles on the right and no disability to the spine itself.  

The evidence also clearly and unmistakably shows that the Veteran's pre-existing right shoulder disability was not aggravated during active service.  Although he was seen on one occasion in April 1953 for left shoulder complaints during service, the Veteran's service treatment records do not show that he was seen for any right shoulder complaints at any time during his sole period of active service between June 1952 and March 1954.  The Board again notes that the Veteran complained of "pain on raising arm above head, no limitation of motion" which was not considered disabling at his separation physical examination in February 1954, although it is not clear which of the Veteran's arms was involved.  

The immediate post-service evidence shows that, on VA examination in August 1954, the Veteran complained of pain in the back of his shoulder whenever he raises his right arm.  He reported that he had injured his right shoulder and had been treated by Dr. Stewart for this injury prior to his entry on to active service.  It was noted that the Veteran's "recovery seemed complete" after being treated by Dr. Stewart.  The Veteran stated that he experienced "no trouble with the shoulder" at his June 1952 entry on to active service.  He also stated that he had fallen off of the back of a truck and landed on his right shoulder in December 1952 during service, an injury which "caused a painful shoulder to develop.  The pain was so severe he couldn't sleep."  The Veteran stated that he was treated at a dispensary and hospitalized during service for his right shoulder injury.  His right shoulder did not improve with in-service treatment "and he has continued to have a painful shoulder."  Physical examination showed shoulder pain localized to the area between the vertebral border of the right scapula and the upper 4 dorsal vertebrae, slight tenderness to pressure "in that same area," no swelling or palpable masses, full shoulder and scapular motion, and an audible subscapular grating heard on circumduction of the shoulder.  The diagnoses included right subscapular fibrosis.

Thus, the Board finds that the evidence clearly and unmistakably shows that the Veteran's right shoulder disability existed prior to service and was not aggravated by service, satisfying the two-prong test set forth by Wagner.  Dr. Stewart's letter shows that the Veteran experienced a right shoulder disability in 1952 prior to his entry on to active service.  The Veteran's upper extremities were normal clinically at his enlistment physical examination in June 1952 and he denied any relevant pre-service history, however.  His service treatment records show only that he complained of left shoulder disability once during service.  The in-service examiner who noted the Veteran's complaint of pain when raising his arm above his shoulder at his separation physical examination in February 1954 also concluded that this complaint was not considered disabling.  There is no indication in the Veteran's service treatment records that his underlying right shoulder disability worsened during active service as a result of any acute in-service exacerbation.  See Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  Although the Veteran has contended that in-service duties lifting heavy sea bags aggravated his right shoulder disability, there is no support for this assertion anywhere in his service treatment records.  With the exception of pain in the arm when lifting it above his head noted at service separation, the Veteran's service treatment records otherwise are completely silent for any complaints of or treatment for a right shoulder disability during service.

The post-service medical evidence also does not support a finding that the Veteran's preexisting right shoulder disability was aggravated by service.  On VA outpatient treatment in August 1987, the Veteran complained of right shoulder pain radiating in to his elbows for the previous 3 months.  He reported a 20-year history of right shoulder pain between his shoulder blades.  He also reported that his "pain is really over [the] trapezius."  He denied any neck pain, numbness, or tingling.  Physical examination showed a full range of motion in the shoulder and mild tenderness over the coracoid process.  The diagnosis was musculoskeletal pain.

In March 2000, the Veteran reported a history of surgery in 1987 involving repair of a right shoulder fracture.  In an October 2009 statement, the Veteran asserted that he had incurred a right shoulder disability during active service.  He also asserted that he had undergone right shoulder surgery in 1987 at the VA Medical Center in Dallas, Texas.

On VA examination in April 2010, the Veteran complained of right shoulder pain which he rated as 7/10 on a pain scale (with 10/10 being the worst pain) located in the anterior and posterior aspect of the right shoulder, painful clicking and popping, heat and redness, and pain with overhead motion beyond approximately 90 degrees.  He denied any history of surgery or recent injury.  He did not use any braces or orthopedic assistive devices.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his activities of daily living produced shoulder pain.  He also stated that "[h]e was able to do his work duties while on active duty and as a civilian, but had pain in the shoulder while doing them."  

Physical examination of the right shoulder showed normal architecture, tenderness to palpation along the anterior and posterior aspects, palpable crepitus on range of motion testing, and full strength.  Range of motion testing showed forward flexion to 110 degrees with pain at 110 degrees, abduction to 90 degrees with pain at 90 degrees, external rotation to 90 degrees with pain at 90 degrees, internal rotation to 80 degrees with pain at 80 degrees, and no further functional loss due to any of the DeLuca factors.  There was increased pain on repetitive motion testing.  X-rays showed mild degenerative joint disease of the glenohumeral and acromioclavicular joints with narrowing and superior migration of the humeral head suggesting possible impingement.  The VA examiner found no evidence in the Veteran's service treatment records indicating in-service treatment for a right shoulder disability.  He concluded that the Veteran's service treatment records were "essentially silent in regards to the right shoulder."  The VA examiner opined that the Veteran's current right shoulder disability was less likely than not related to active service.  The assessment was right shoulder degenerative joint disease with impingement syndrome.

The Veteran testified at his August 2011 Board hearing that he had undergone right shoulder surgery at Camp Pendleton during active service.  He also testified that his right shoulder had bothered him consistently since service.  

There is no competent evidence contemporaneous to the Veteran's service or in the decades since his service separation which indicates that the Veteran's preexisting right shoulder disability was aggravated by service.  Dr. Stewart clearly stated in his March 1953 letter that he had treated the Veteran twice for mild fasciitis of the right shoulder in March 1952, approximately 3 months prior to the Veteran's entry on to active service in June 1952.  The VA examiner confirmed in April 2010 that, except for the mild right shoulder fasciitis treated by Dr. Stewart in March 1952 prior to the Veteran's entry on to active service, there otherwise was no other record during or after service which would support a medical determination that the Veteran's right shoulder disability, which existed prior to service, had been aggravated by service or otherwise was related to service.  This VA examiner specifically found no evidence in the Veteran's service treatment records showing treatment for a right shoulder disability during service and the record was "essentially silent in regards to the right shoulder."  

The absence of medical treatment records is not negative evidence against a claim that symptomatology exists.  The Court of Appeals for Veterans Claims held that lay evidence cannot be discarded merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran ahs asserted aggravation of a preexisting disability, and his service treatment records clearly reflect no symptomatology, let alone treatment, for the preexisting injury.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, showing that his pre-service right shoulder disability was aggravated by active service.  Thus, the Board finds that service connection for a right shoulder disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

New and material evidence not having been submitted, the appeal to reopen the issue of entitlement to service connection for a skin disability is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include psychotic disorder, is denied.

Entitlement to service connection for a right shoulder disability is denied.



______________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


